          Case 2:19-cr-00295-GMN-NJK Document 120 Filed 07/08/20 Page 1 of 3


 1   YI LIN ZHENG, ESQ.
     Nevada Bar No. 1011
 2
     VEGAS GOLDEN LAW
 3   530 South Seventh St.
     Las Vegas, Nevada 89101
 4   Phone: 702-385-7170
 5   Momot.Zheng@gmail.com
     Attorney for Defendant
 6   MIGUEL CASTRO
 7

 8                               UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
 9

10
     UNITED STATES OF AMERICA,
11                                                        CASE NO: 2:19-cr-00295-GMN-NJK
                                   Plaintiff,
12                                                        STIPULATION TO MODIFY PRE-
13
                          vs.                             TRIAL RELEASE CONDITIONS TO
                                                          ALLOW INTERSTATE TRAVEL
14   MIGUEL CASTRO, ET AL,
15                 Defendant.
16

17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Timothy Taesong Finley, Trial Attorney for U.S.
19
     Department of Justice      Consumer Protection Branch, counsel for the United States of
20

21   America, and Yi Lin Zheng, Esq., counsel for Miguel Castro, that defendant Miguel Castro be

22   allowed to travel interstate between Nevada and California for the purposes of being able to
23
     assist his daughter in moving her residence in Los Angeles, California because she became the
24
     victim of harassment and possible victim of a crime. The parties would respectfully request
25
     that the Court grant the parties stipulation to modify this specific condition of Defendan
26

27

28
           Case 2:19-cr-00295-GMN-NJK Document 120 Filed 07/08/20 Page 2 of 3


 1          IT IS HEREBY STIPULATED AND AGREED UPON, by and between the parties
 2
     hereto, that the
 3
           Defendant to travel between Nevada and California, on Saturday, July 11, 2020 and to
 4

 5   return to Nevada on or before Sunday, July 12, 2020, provided that Defendant gives notice to

 6   his Pre-Trial Services Officer prior to travel and notice upon return. Further, Defendant Pre-
 7
     Trial Services Officer reports that his is currently in good standing and has no opposition to
 8
     the request to travel interstate.
 9

10
     STIPULATION entered by:                          STIPULATION entered by:

11   _________/s/__________________                   _________/s/___________________
     YI LIN ZHENG, ESQ.                               NICHOLAS A. TRUTANICH
12
     Nevada Bar No. 10811                             United States Attorney
13   530 S. Seventh St.                               TIMOTHY FINLEY, Trial Attorney
     Las Vegas, Nevada 89101                          U.S. Department of Justice
14   Attorney for the Defendant                       Consumer Protection Branch
     MIGUEL CASTRO                                    PO Box 386
15
                                                      Washington, DC 20044
16

17

18

19

20

21

22

23

24

25

26

27

28
          Case 2:19-cr-00295-GMN-NJK Document 120 Filed 07/08/20 Page 3 of 3


 1                               UNITED STATES DISTRICT COURT
 2                                FOR THE DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,
 4                                                       CASE NO: 2:19-cr-00295-GMN-NJK
 5                               Plaintiff,
                                                         ORDER TO MODIFY PRE-TRIAL
 6                         vs.                           RELEASE CONDITIONS TO ALLOW
                                                         INTERSTATE TRAVEL
 7
     MIGUEL CASTRO, ET AL,
 8
                   Defendant.
 9

10
            Upon Stipulation of the parties:
11
            IT IS HEREBY ORDERED that
12

13          conditions shall be modified to allow Defendant to travel between Nevada and

14   California, on Saturday, July 11, 2020 and to return to Nevada on or before Sunday, July 12,
15
     2020, provided that Defendant gives notice to his Pre-Trial Services Officer prior to travel and
16
     notice upon return.
17

18                         8th
            DATED this ______ day of July, 2020.
19

20

21                                      _______________________________________
                                        UNITED  STATESMAGISTRATE
                                        UNITED STATES   DISTRICT COURT
                                                                    JUDGEJUDGE
22

23

24

25

26

27

28
